Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 21 to 50 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lewis (U.S. Pre-Grant Publication 2014/0100022 A1) in view of Pocock (U.S. Patent 5,297,802 A).
Regarding Claims 21, 22, 28, 29, 34, and 42: Lewis discloses a computer-
implemented method for providing a desired number of playing cards ("In an optional
embodiment, playing cards may be randomly selected for each match from a defined
deck of playing cards without replacing used playing cards back into the deck." [para.
34]; see also [abstract]; figure 5-9; and para., such as 71, 111-113), the method
comprising: retrieving a set of numbers for bingo; ("embodiment directed to Bingo, the
drawn number indicia 1102 are compared to the subset of number indicia displayed in
the game matrix or game matrices 300.” [para. 142]; also see [para. 79]); number of
bingo cards equaling number of playing cards; ("The game indicia may take many
different forms including playing cards. In an optional embodiment, playing cards may
be randomly selected for each match from a defined deck of playing cards without
replacing used playing cards back into the deck.” [para. 34]. [while the embodiment
discloses putting playing cards in each slot of a bingo card, it could be each bingo card
was equated to a playing card]; also see figure 5-9; and para., such as 71, 111-113);
selecting, using the at least one processor, corresponding playing cards based on bingo
patterns on a number of bingo cards; (See Figure 5 “In an optional embodiment, the
data processor 202 assigns a game indicium 304, 704, e.g., a playing card, to each match." [para. 75]; see also "In yet another optional embodiment, the game indicia
available to be assigned may be defined based on the geometry of the game matrix
300. For example, in an optional embodiment in which game indicia are collected into
defined sets, the game matrix 300 may be filled in using a separate set for each row,
column, or other grouping within the game matrix 300." [para. 78], [it could be based on
the pattern of filled numbers on the card]; also see figure 5-9; and para., such as 71,
111-113); and providing, using the at least one processor, the corresponding playing
cards for display, (“a game includes generating and displaying at least one game matrix
300, 700 at the display 204.” [para. 71]; also see figure 5-9; [para. 111-113]).
Lewis does not explicitly disclose retrieving, from a database, a set of numbers
for bingo; determining, using at least one processor, bingo patterns on a number of
bingo cards from a library of bingo cards based on the set of numbers, the number of
bingo cards equaling the desired number of playing cards. However, Pocock in the field
of computer supported game of bingo [col 8: 9-26] discloses retrieving, from a database,
a set of numbers for bingo; (See Figure 1 The first process of the Bingo Play Subroutine
is to initialize the Game Card Database, and initialize a new Game Ball Database 802.”
[col 21: 18-43] ]; also see [col 21: 62-65]); determining, using at least one processor,
bingo patterns on a number of bingo cards from a library of bingo cards based on the
set of numbers ("While the selected bingo ball is broadcast to the television audience
the computer system searches through all the bingo cards in the Game Card Database
to determine the matches for the selected bingo ball 814.” [col 21: 66- Col 22: 2]).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use the teachings of Pocock to
incorporate a database in the invention of Lewis to provide indexing of game cards.
[Pocock col 18: 51-59]. There are only a finite number of bingo numbers that can be
selected. Using the database of Pocock as claimed would have the advantage of
automating the selection of bingo numbers since it would be done by computer instead
of by a human game operator, and to increase the security of the game since the
random number generator could not be tampered with.
As to Claims 23 to 27, 30 to 33, 35 to 41, and 43 to 50: Lewis discloses replacing one or more of the number of bingo cards with additional bingo cards from the library of bingo cards; (See Figure 4 “For example, in an embodiment in which the game hand 400, 800 may be altered by discarding and replacing game indicia 304, 704” [para. 123]); determining additional bingo patterns on the additional bingo cards from the library of bingo cards; (“In one optional embodiment, all the game indicia 304, 704
assigned to matches within a game matrix 300, 700 are treated as if dealt from a deck,
and the replacement game indicia 304, 704 are dealt from a deck excluding the game
indicia 304,704 already assigned within the game matrix 300,700 regardless of whether
those game indicia 304, 704 appear in the game hand 400, 800.” [para. 118]); selecting
corresponding replacement playing cards based on the additional bingo patterns on the
additional bingo cards; ("That is, winning the numbers game component, e.g., obtaining
a predetermined pattern of matches in Bingo such as a row, column, diagonal, or the
like, may result in an award to the player.” [para. 152]); and providing the corresponding
replacement cards for display. ("The data processor 202 removes the discarded game 
indicia 304, 704 from the game hand 400, 800 and randomly selects replacement game
indicia 304, 704 to be added to the game hand 400, 800.” [para. 118]; see also [para.
82).
Lewis discloses selecting additional numbers from the set of numbers; (See
Figures 7-9 [Which discloses selecting two different groups of number to form different
sets]; see also "Thus, in one such example, the player may be enabled to select at least
some of the Bingo numbers to include in the player's Bingo card.” [para. 92]); and
determining bingo game patterns on the number of bingo cards and the additional bingo
cards based on the additional numbers, the bingo game patterns differing from the
bingo patterns and the additional bingo patterns. (“The outcome set is compared to the
game matrix by the data processor and each match between the outcome set and a
number indicium in the game matrix is identified. A winner, if any, is determined for the
game matrix based on predetermined patterns of matches in the game matrix.” [para.
27)).
Lewis discloses wherein the bingo bonanza patterns ("Again, as noted above, the
predetermined pattern of matches in one such optional embodiment may include rows,
columns, diagonals, corners, or the like within a rectangular or square game matrix
[clearly covers the 8x8 matrix disclosed by applicant].” [para. 21]) include a larger
amount of boxes in a matrix than the bingo patterns and the additional bingo patterns
and wherein the step of selecting additional numbers continues until at least one bingo
card from the library of bingo cards achieves a predetermined bingo pattern. ("In yet another optional embodiment, number indicia 302 may be drawn until the player's game
matrix or a competitor's matrix obtains a predetermined pattern of matches.” [para. 96]).
10. Lewis discloses selecting the number of bingo cards from the library of bingo
cards randomly from the library of bingo cards. (“The data processor 202 removes the
discarded game indicia 304, 704 from the game hand 400, 800 and randomly selects
replacement game indicia 304, 704 to be added to the game hand 400, 800.” [para.
118]). Lewis discloses wherein replacing one or more of the number of bingo cards with
additional bingo cards from the library of bingo cards comprises replacing the one or
more of the number of bingo cards with the additional bingo cards from the library of
bingo cards in response to receiving data indicating a request for such replacement. (“In
one such optional embodiment, the player selects game indicia 304, 704 for discard
through a player interface 206. The data processor 202 remove: the discarded game
indicia 304, 704 from the game hand 400, 800 and randomly selects replacement game
indicia 304, 704 to be added to the game hand 400, 800.” [para. 118]).
Lewis discloses determining if funds are available (“When the player runs out of
tokens [funds], the player cannot play the game unless the player purchases more
tokens." [para. 90]) corresponding to a cost of replacing the one or more of the number
of bingo cards in response to receiving the data indicating a request for such
replacement. ("In one such optional embodiment, the player selects game indicia 304,
704 for discard through a player interface 206.” [para. 118]). Lewis discloses wherein
the data indicating a request for such replacement is received in response to a user
selection at a gaming station. (“In one such optional embodiment, the player selects 
game indicia 304, 704 for discard through a player interface 206.” [para. 118]).  Lewis
discloses wherein the library of cards contains at least ten bingo cards and the desired
number of playing cards is five. (“The game indicia may take many different forms
including playing cards, in an optional embodiment, playing cards may be randomly
selected for each match from a defined deck of playing cards without replacing used playing cards back into the deck. In an alternate optional embodiment, playing
cards may be randomly selected for each match from a separate deck of playing cards
for each game matrix.” [para. 34] This would indicate that there could be at least 52
cards which could be Bingo cards; see also “In an optional embodiment, the data
processor 202 assigns a game indicium 304, 704, e.g., a playing card, to each match.”
[para. 75] indicating that each Bingo card could also be a playing card; see also [para.
121] describing conventional poker hands).

Response to Arguments
Applicant's arguments filed 21 to 50 have been fully considered but they are not persuasive.  The 101 rejections have been withdrawn.  Lewis discloses a computer-
implemented method for providing a desired number of playing cards ("In an optional
embodiment, playing cards may be randomly selected for each match from a defined
deck of playing cards without replacing used playing cards back into the deck." [para.
34]; see also [abstract]; figure 5-9; and para., such as 71, 111-113), the method
comprising: retrieving a set of numbers for bingo; ("embodiment directed to Bingo, the
drawn number indicia 1102 are compared to the subset of number indicia displayed in
the game matrix or game matrices 300.” [para. 142]; also see [para. 79]); number of
bingo cards equaling number of playing cards; ("The game indicia may take many
different forms including playing cards. In an optional embodiment, playing cards may
be randomly selected for each match from a defined deck of playing cards without
replacing used playing cards back into the deck.” [para. 34]. [while the embodiment
discloses putting playing cards in each slot of a bingo card, it could be each bingo card
was equated to a playing card]; also see figure 5-9; and para., such as 71, 111-113);
selecting, using the at least one processor, corresponding playing cards based on bingo
patterns on a number of bingo cards; (See Figure 5 “In an optional embodiment, the
data processor 202 assigns a game indicium 304, 704, e.g., a playing card, to each match." [para. 75]; see also "In yet another optional embodiment, the game indicia
available to be assigned may be defined based on the geometry of the game matrix
300. For example, in an optional embodiment in which game indicia are collected into
defined sets, the game matrix 300 may be filled in using a separate set for each row,
column, or other grouping within the game matrix 300." [para. 78], [it could be based on
the pattern of filled numbers on the card]; also see figure 5-9; and para., such as 71,
111-113); and providing, using the at least one processor, the corresponding playing
cards for display, (“a game includes generating and displaying at least one game matrix
300, 700 at the display 204.” [para. 71]; also see figure 5-9; [para. 111-113]).  Pocock in the field of computer supported game of bingo [col 8: 9-26] discloses retrieving, from a database, a set of numbers for bingo; (See Figure 1 The first process of the Bingo Play Subroutine is to initialize the Game Card Database, and initialize a new Game Ball Database 802.” [col 21: 18-43] ]; also see [col 21: 62-65]); determining, using at least one processor, bingo patterns on a number of bingo cards from a library of bingo cards based on the set of numbers ("While the selected bingo ball is broadcast to the television audience the computer system searches through all the bingo cards in the Game Card Database to determine the matches for the selected bingo ball 814.” [col 21: 66- Col 22: 2]).  The examiner has reviewed the specification and believes Figs. 2 and 3A and their written descriptions pertaining to the relationships between the bingo patterns and the card hands dealt are the applicants’ best avenue for finding allowable subject matter.  The examiner fully expects the next office action to be an allowance.  The examiner respectfully disagrees with the applicants as to the claims’ present condition for allowance.  

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW D HOEL whose telephone number is (571)272-5961. The examiner can normally be reached M-F 8:00 A.M.-4:30 P.M..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Lewis can be reached on (571) 272-7673. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/M.D.H/Examiner, Art Unit 3715                                                                                                                                                                                                        /DAVID L LEWIS/Supervisory Patent Examiner, Art Unit 3715